 Case 6:19-cv-01681-CEM-EJK Document 8 Filed 08/29/19 Page 1 of 2 PageID 25



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

KELLY WOOD and JOHN NEVES,

        Plaintiff,
                                                       CASE NO.: 6:19-CV-01681-CEM-EJK
vs.

SURAT INVESTMENTS, LLC, a Florida
Limited Liability Company, and RAJESH
PATEL, Individually,

        Defendants.                                /

                  PLAINTIFFS’ CERTIFICATE OF INTERESTED PERSONS AND
                          CORPORATE DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s interested persons order:

1.)     the name of each person, attorney, association of persons, firm, law firm, partnership, and

corporation that has or may have an interest in the outcome of this action – including subsidiaries,

conglomerates, affiliates, parent corporation, publicly-traded companies that own 10% or more of a

party’s stock, and all other identifiable legal entities related to any party in the case:

        1.       Kelly Wood- Plaintiff

        2.       John Neves- Plaintiff

        3.       Surat Investments, LLC- Defendant

        4.       Rajesh Patel- Defendant

        5.       Morgan & Morgan, P.A. – Counsel for Plaintiff

        6.       Matthew Gunter, Esq.- Counsel for Plaintiff

2.)     the name of every other entity whose publicly-traded stock, equity, or debt may be substantially

        affected by the outcome of the proceedings:

        1.       None known.
 Case 6:19-cv-01681-CEM-EJK Document 8 Filed 08/29/19 Page 2 of 2 PageID 26



3.)     the name of every other entity which is likely to be an active participant in the proceedings,

        including the debtor and members of the creditors’ committee (or twenty largest unsecured

        creditors) in bankruptcy cases:

        1.      None other than the persons identified in 1.) above.

4.)     the name of each victim (individual or corporate) of civil and criminal conduct alleged to be

        wrongful, including every person who may be entitled to restitution:

        1.      Kelly Wood and John Neves, Plaintiffs.

        I hereby certify that I am unaware of any actual or potential conflict of interest involving the

district judge and magistrate judge assigned to this case, and will immediately notify the Court in writing

on learning of any such conflict.

        Dated this 29th day of August 2019.

                                                 /s/ MATTHEW GUNTER
                                                 Matthew Gunter, Esq.
                                                 FBN 0077459
                                                 Morgan & Morgan, P.A.
                                                 P.O. Box 530244
                                                 Atlanta, GA 30353-0244
                                                 Telephone: (407) 420-1414
                                                 Facsimile: (407) 867-4791
                                                 Email: MGunter@forthepeople.com
                                                 Attorneys for Plaintiff

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court by

using the CM/ECF system which will send a notice of electronic filing to the following: None. I further

certify that I mailed the foregoing document and the notice of electronic filing by first-class mail to the

following non-CM/ECF participants: Surat Investments, LLC, c/o Registered Agent- Nilam Patel,

Registered Agent, 929 W Colonial Drive, Orlando, FL 32804, and Rajesh Patel, 929 W Colonial Dr.,

Orlando, FL 32804, this 29th day of August 2019.

                                                 /s/ Matthew Gunter
                                                 Matthew Gunter, Esq.
